                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               NO. 5:18-CR-452-1-FL

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )
                                              )                ORDER TO SEAL
 LEONID ISAAKOVICH TEYF,                      )
                                              )
        Defendant.                            )

       Upon motion of counsel for Leonid I. Teyf, it is hereby ORDERED, for good cause shown,

based on the facts and reasons stated in the motion, that Exhibit B to the Motion to Quash filed at

Doc. No. 176 in the above captioned matter be sealed until such time as requested to be unsealed

by counsel for Leonid Teyf and the Court orders it unsealed.

       This, the 11th day of March, 2019.



                                             ________________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
